Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with terminology which is inconsistent or lacking in antecedent basis, including the following:
Claim 1: “the liquid to be purified”, “the direction of the flow of liquid”, “the outlet”, “the fluid to be purified”, “the outlet”, “the breakdown”, “the dissociation”, “the dispersed purified liquid” (does this refer to the liquid being purified in step e?), and “the discharge line”; 
Claim 2: “the ratios”;
Claim 3: “the ambient pressure”;
Claim 4: “said gas supplied” (claim 1 specified ‘gas or gas mixture);
Claim 5: “said gas mixture supplied” (claim 1 specified ‘gas or gas mixture);
Claim 6: “the liquid to be purified” (previously recited in the claim as “fluid to be purified”) and “the purified liquid” (it is unclear where such liquid originates, either the chamber and/or the second filtering means should be recited as being for purifying the liquid/fluid):
Claim 7: “said dispersing element” (dispensing? means?), “the direction” and “the flow fluid”;

Claim 11: “said at least one nozzle” (claim 7 rather than claim 6 from which claim 11 depends recites at least one nozzle); 
Claim 13: “the range”, “the deviation” and “the order of magnitude” and
Claim 15: “the first homogenization means” and “the second homogenization means”.
The claims also contain language which is vague and indefinite, or ambiguous as to meaning, including the following:
Claim 1: “on (?) a first filtering means”, “dissociated molecule” (not molecules?), “arranged downstream” (downstream of what?) and “discharge line” (discharging from what unit?); and claim 15: it being unclear what the fineness of the through holes of the homogenization means are being compared to.
		CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The claim limitation of “blocking means” in claim 14 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation does not recite sufficient structure, materials, or acts to entirely perform the recited function of supplying or blocking gas or gas mixture. Such term is interpreted as comprising a valve or structural and functional equivalent of a valve in view of recitation in dependent claim 18 of the blocking means being a valve and the Specification at paragraph [0017] reciting a valve as an example of the provided blocking means.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “first filtering 
 “dispensing or dispersing means” in claims 6-9, with either no function being recited for the dispensing means as in claims 6 or 8 , or the specific sufficient structure of a nozzle in claims 7 and 9;.
“first (or second) homogenization means” in claim 15 as no corresponding function is recited; and
“pumping means” in claim 16 as no corresponding function is recited and because the term is interpreted as indicating presence of at least one pump reciting sufficient structure for the implied function of discharging fluid or causing fluid flow.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kelsey et al PGPUBS Document US 2009/0026133 (Kelsey).
For process claim 1, Kelsey discloses:
A method for liquid media purification, which improves the biological and chemical composition of the liquid to be purified, characterized in that it comprises the following steps:
a)    supplying of a liquid to be purified having a first flow Qi and an inlet pressure pi via a supply line 106 [0083, 0090, 0119], with flow velocity and pressure induced by a pump at the inlet [0080, 0095, 0096, 0108] ,
b)    removing coarse particles from said liquid on a first filtering means arranged in the direction of the flow of fluid, and directing the flow of said liquid [0132, “screen”],
c)    performing a cavitation stage 132 on the fluid to be purified at the outlet of said first filtering means with a first cavitation inducing nozzle, wherein the flow of fluid is reduced to a second flow Q2 [0084-0093, 0098-0115], see [0109 concerning pressure losses]

e)    dispersing the liquid to be purified by means of said at least one nozzle into the liquid treatment chamber in which there is a working pressure P2 [0108, 0109], wherein a second stage of cavitation occurs, leading to the breakdown of cohesion bonds between the molecules of the liquid and to the dissociation of liquid molecules through reactions and formation of highly reactive intermediates [0114, 0119, 0121],
f)    supplying a gas or a gas mixture into a liquid treatment chamber 102/104/106 for treating the liquid to be purified through at least one inlet aperture in said chamber 108, 312, 321,322, and enabling the gas or gas mixture to affect dissociated liquid molecule [0095],
g)    liquefaction of the dispersed purified liquid at a first homogenization means arranged downstream in clarifier 428 such as with chlorination liquid  [0143], and
h)    discharging and degassing the purified liquid having a discharge pressure p in the discharge line 438, in which a second filtration or reverse osmosis membrane homogenization element 428 is optionally arranged [0143, 0149 “rapid pressure/vacuum changes…discharged into a body of water”].
Kelsey further discloses: 
a plurality of pressure changes occurring throughout the system from the inlet line to the discharge line including rapid pressurization and vacuum inducing pressure changes which necessarily reduce pressures to minimum working pressure values as 
working pressures through the dispersing nozzle means optionally being below ambient by application of a vacuum for claim 3 [0106, 0149];
supplying of air or oxygen through a treatment aperture in a dispersing nozzle means for claims 4 and 5 (see [0015] regarding aeration and [0089] regarding introduction of additives into the nozzles and 0095 regarding such fluids including gases from gas canisters); and
providing of liquid in the form of potable water for claim 17 [0006]. 
For device claim 6, Kelsey discloses:
A device for carrying out the method of claim 1 comprising:
a supply line 106 for supplying liquid or fluid to be purified [0083, 0090, 0119],
in which a first filtering means is arranged [0132 “screen”],
a dispensing/dispersing nozzle means 132/134/136,138 arranged downstream from the first filtering means [0084-0093, 0098-0115], 
a chamber 102/104/106 for treating the liquid to be purified comprising at least one inlet aperture 108, 312, 321,322 for supplying a gas or a gas mixture into said chamber [0095], 
a second filtering means 402, 428 arranged downstream from the dispensing means [0133, 0143], 

a discharge line 438 for discharging the purified liquid being connected thereto [0149].
The Kelsey device is operable for performing the method of claim 1, comprising improving biological and chemical composition of wastewater liquid media being purified, and purifying such liquid by removing particles with the filtering means, and breaking of cohesion bonds and dissociation of molecules utilizing hydrodynamic cavitation induced by the dispersing or dispensing nozzles which are comprised in chambers; as well as providing a gas or gas mixture into the chambers for treating and discharging and degassing the purified liquid through the discharge line. {See previous detailed discussion of disclosure in Kelsey of the claim 1 method limitations}
Kelsey also discloses:
the dispersing or dispensing means or element comprising at least one nozzle 132/134/136,138 converging in a direction of flow of fluid to be purified for claim 7 [0081];
the at least one inlet aperture 124, 126, 190 in the chamber being formed in a region neighboring the dispensing means for claim 8 [0084, 0090];
a first homogenization means which comprises one or more reverse osmosis filtering means having relatively finer through holes or pores for claim 15 [0143]; and
the discharge line forming part of a recirculation loop including waste stream reservoir and thus being fluidly connected to a pumping means 307 for claim 16 [0090, 0095, 0119].

the nozzle having a converging and diverging orientation relative to other nozzles and thus inherently resulting in a liquid jet having an outwardly oriented apex which is an arbitrary distance or space from the aperture of the nozzle/dispensing/dispersing means;
however since the dimensions and ratio of dimensions are dependent upon function of providing or controlling an arbitrary undefined flow rate through the device by disclosed pumps and optionally one or more components not recited in the claims, the dimensions and ratios recited in claims 9 and 10 have little patentable weight; Kelsey does provide pumping means, which would inherently be controllable or selected to provide device flow rates.  See [0080, 0095, 0096, 0108, 0109, and 0149].
For claims 11-13, the recited feature of cross section of at least one aperture of nozzle/dispensing means/dispersing means also has limited patentable weight since again is are dependent upon function of providing or controlling an arbitrary undefined flow rate through the device by disclosed pumps and optionally one or more components not recited in the claims, the dimensions and ratios recited in claims 9 and 10 have little patentable weight; additionally Kelsey does provide pumping means, .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey et al PGPUBS Document US 2009/0026133 (Kelsey) in view of Gordon et al PGPUBS Document US 2014/0116942 (Gordon). For claims 14 and 18, Kelsey further discloses providing a gas or gas mixture to the device, through an inlet aperture. These claims differ by requiring such aperture have a blocking means or specifically, a valve. Gordon also teaches a device or system for treating water or wastewater by plural filtration and multi-stage hydrodynamic cavitation, as in Kelsey, teaching an air flotation treatment unit 118 having inlet apertures for supplying liquid and gas to the unit, provided with valve blocking means 128 (figure 9, [0081, 0082]). It would have been obvious to one of ordinary skill in the water and wastewater purification industries, to have provided such valve blocking means in the aperture for providing gas or gas mixture to the gas treatment unit of Kelsey, as taught by Gordon, so as to optimize consumption of gas to correspond to passage of batches of flow volumes of water or wastewater being pumped or otherwise passing through the device or system for treatment.
The other prior art which is cited and not applied teaches additional methods and systems for combining hydrodynamic cavitation, such as with various forms of nozzles, with other forms of liquid purification including filtration, oxidation, and biological and chemical water treatment. Of particular note, is Profit et al PGPUBS Document US 2015/0353380 which teaches incorporating a hydrodynamic reactor comprising parallel cavitation-inducing nozzles, pump, gas separator and filter, all commonly housed in a unified flow duct.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
4/14/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778